Citation Nr: 0521183	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran had active duty from May 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that in the May 2003 statement of the case 
(SOC), the RO indicated that the veteran's coronary artery 
disease claim was previously raised and denied by the RO in a 
November 1997 rating decision.  The RO determined that the 
veteran had provided sufficient evidence to reopen the claim 
and then denied it on the merits.  The November 1997 rating 
decision denied the veteran's service connection claim for 
heart condition, which the Board considers separate and apart 
from his service connection claim for coronary artery disease 
or arteriosclerosis.  Therefore, the veteran need not provide 
new and material evidence to have the claim decided on the 
merits.  The claims on appeal are as indicated on the 
previous page.


FINDINGS OF FACT

1.  Prostate cancer was not diagnosed during active service, 
or until many decades following separation from service.  

2.  There is no evidence of coronary artery disease in 
service, or within one year following separation from 
service. 

3.  The record does not establish that the veteran's post-
service prostate cancer and coronary artery disease are due 
to active service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in January 2003, prior to the initial 
unfavorable agency decision dated in March 2003.  He was told 
what was required to successfully establish entitlement to 
service connection and of his and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  He was also asked to submit information and/or 
evidence, which would include that in his possession, 
pertaining to the claims.  

Following the notice, the May 2003 statement of the case and 
August 2004 supplemental statement of the case constituted 
subsequent process.  The veteran has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The veteran was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, numerous VA medical records, including prior VA 
examination reports, hospitalization reports, and treatment 
records, and written statements from the veteran.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.   



II.  Service Connection

The veteran is claiming service connection for prostate 
cancer and coronary artery disease.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, including arteriosclerosis, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that service medical records do 
not show any treatment for prostate problems or coronary 
artery disease.  Examination dated in March 1946 was negative 
for prostate problems or coronary artery disease.  Vascular 
system examination showed that peripheral anterior was easily 
compressible.  Pulse was normal.  Blood pressure readings 
were 128/70.  X-ray record dated in May 1946  reported normal 
findings of the chest.  

There was also no evidence of prostate problems or coronary 
artery disease until many decades after service.  A biopsy 
report dated in November 1997 indicated the veteran was 
diagnosed as having benign right prostatic parenchyma with 
focal atypical glands and left prostatic crystals suspicious 
for carcinoma.  A biopsy report dated in November 1998 noted 
right prostatic adenocarcinoma, Gleason's Grade, involving 
three of four cores and approximately 25 percent of total 
tissue volume.  VA clinical records following 1998 
continually noted treatment and evaluation of the veteran's 
prostatic adenocarcinoma.  A May 2003 VA clinical record 
reported a history of prostate cancer.  The record failed to 
show any treatment or diagnosis of prostate cancer or 
prostate problems prior to the 1990s.  

The first clinical evidence of coronary artery disease was 
also in the 1990s.  A January 1995 VA medical record noted 
that the veteran had hypertension, hyperlipidemia, and a 
questionable history of coronary artery diseases.  It was 
noted that the veteran was referred for evaluation in 1994, 
but electrocardiogram noted no abnormalities.  A January 1998 
VA clinical record noted treatment for coronary artery 
disease.  The veteran was hospitalized in January 1998 for 
contrary artery disease.  The January 1998 VA hospital record 
noted that the veteran had a cardiac catheterization in 
December 1997, which revealed severe three-vessel coronary 
artery disease with relatively well-preserved left 
ventricular function.  The veteran underwent a coronary 
bypass graft times five, without problems.  

In short, there is no evidence of coronary artery disease 
within one year following separation from service.  As such, 
the veteran is not entitled to a presumptive for his coronary 
artery disease.  38 C.F.R. §§ 3.307, 3.309 (2004).  

While there are extension treatment records for both diseases 
in the late 1990s, prostate cancer and coronary artery 
disease are first noted in the 1990s, many decades following 
his active service.  

In his substantive appeal, the veteran indicated that his 
prostate cancer and coronary artery disease existed long 
before it was detected.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disorder.  See Grottveit 
v. Brown , 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In addition, there is no 
corroborative evidence to support the veteran's opinion.  
Almost five decades passed from the time the veteran was 
discharged from active service in 1946 and when he was first 
treated for prostate problems and coronary artery disease in 
the 1990s.  There is also no competent medical evidence in 
the record relating prostate cancer or coronary artery 
disease to his active service from May 1945 to May 1946.  

As there is no competent evidence of record showing prostate 
problems or coronary artery disease in service, coronary 
artery disease within one year following service, or 
otherwise evidence relating his prostate cancer and coronary 
artery disease, first diagnosed in the 1990s, to service, 
there is no reasonable possibility exists that an examination 
involving the veteran's prostate cancer or coronary artery 
disease would aid in substantiating the veteran's claims.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board concludes that the preponderance of the evidence is 
against the veteran's service connection claims for prostate 
cancer and coronary artery disease.  Since the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims are 
denied.




ORDER

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for coronary artery disease 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


